Title: To Thomas Jefferson from George Logan, 22 April 1804
From: Logan, George
To: Jefferson, Thomas


          
            Dear Sir
            Stenton April 22: 1804
          
          Agreeably to the request of my friend Capt: Montgomery of Philadelphia, I forward the enclosed Letters: which will explain to you the wishes of the applicant, who is his Brother. I have not the pleasure of being acquainted with him, but the opinion I have of the integrity & honor of Capt: Montgomery, who has interested himself on this occasion, leaves me no doubt of his qualification to fill the office.
          I am with sentiments of respect Your Friend
          
            Geo: Logan
          
        